Title: The American Commissioners to Bérard frères, 24 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Bérard Frères


Beaumarchais’ letter above to the commissioners of December 6, with a copy to Vergennes, brought to a head the dispute about the cargo of the Amphitrite. In the background was the larger question of whether the French government was providing supplies as a gift or expected Hortalez & Cie. to be paid for them. On the 7th Beaumarchais, whom Vergennes had apparently tried to soothe, answered that he knew the men involved better than the Minister did: “j’ai toujours mis une grande difference entre l’honnête député Deane avec qui j’ai traité et l’insidieux politique Lee et le silentieux docteur Franklin.” On the 13th he wrote again to tell Vergennes that the commissioners had not answered him, and that conflicting orders from the government left him at his wits’ end. On the 21st Lee showed Gérard a letter from Beaumarchais, presumably that of the 6th, and was told that the Minister would decide the matter of payment when all the facts were before him. On the 24th, according to Lee, he and Franklin met with Beaumarchais at Passy; other business kept Deane away. The Frenchman based his case on an agreement, which he showed them, made with Deane before the commission was created. Franklin and Lee assured him that until that moment they had known nothing of such an agreement, and would immediately order the cargo delivered to him. This they did in the present letter. He went on to press his claim to be paid for all the supplies sent; he was, he said, on the verge of bankruptcy. They answered that Deane had kept them completely in the dark; they had understood, and had informed Congress, that they were not answerable for payment. An explanation of the whole business was set for the 30th, but on that day Lee’s diary made no mention of the subject. It was not settled even if it was discussed, and remained to make future trouble.
 
Gentlemen:
Passy, December 24th, 1777.
Mr. De Beaumarchais having satisfied us that he had a prior claim upon the cargo of the Amphitrite, according to an agreement between him and Mr. Deane, we desire you to deliver the cargo or the produce into his hands, or into those of his agents, at his disposition, with any deduction for the advances you may have made on account of the frigates. We are,
B. Franklin,Silas Deane,Arthur Lee.
